EXHIBIT 10.1

EXTENSION AGREEMENT

THIS EXTENSION AGREEMENT (Extension Agreement’ or ‘Agreement’) is made effective
February 3, 2015 (with compensation treatment and promissory balance note
transfers effective January 1, 2015), by, between and among Bion Environmental
Technologies, Inc. (‘Bion’) (collectively Bion, together with the other
subsidiaries of Bion, are sometimes referred to as the ‘Bion Companies’) and
Mark A. Smith (‘MAS’).

WHEREAS MAS has provided the services to the Bion Companies continually since
2003 (and for most periods since 1992) and most recently pursuant to the
agreement of July 1, 2012 which has been informally extend by emails and other
means since its expiration (collectively, ‘Existing Agreement’);

WHEREAS Bion has been unable to pay MAS’ cash compensation set forth in the
Existing Agreements for multiple years and has deferred/accrued, with MAS’
consent, such sums in a convertible promissory note with an adjustable
conversion price (currently $.45 per Unit) into Units (each consisting of 1
share of Bion’s common stock and 1 warrant to purchase of Bion’s common stock)
(‘Existing Note’);

WHEREAS Bion’s the prices at which Bion’s common stock trades and the price at
which Bion has been able to raise funds has by sale of its equity have both
dropped during subject period resulting in a large decrease in the conversion
price of the Existing Note;

WHEREAS Bion  wishes to end the downward spiral related to the conversion price
(and the ever increasing amount of its equity securities to be received upon
conversion) of the Existing Note and MAS is willing to replace the Existing Note
with a new convertible promissory note with terms that  i) materially reduce the
interest rate by 50% (from 8% to 4%), ii) increase the conversion price by 11%
(from $.45 to $.50), iii) fix the conversion price so there can be no further
reductions, iv) reduce the number of warrants received on conversion by 75%
(from 1 warrant per unit to ¼ per unit)and vi) extend the maturity date for 3
years (‘New Note’) (form of New Note attached as Exhibit 1 hereto)  ;  

WHEREAS Bion wishes to have MAS continue to provide services to the Bion
Companies and MAS is willing to continue to provide such services upon the terms
and conditions set forth in this Agreement:

NOW THEREFORE, in consideration of the mutual covenants and conditions and
performances  hereinafter set forth, the Bion Companies and MAS do hereby agree
as set forth below upon the terms and conditions set forth in the following
paragraphs:

1)

Pursuant to the terms of the Existing Agreement and this Extension Agreement,
MAS shall continue to hold the positions of Director, Executive Chairman,
President and General Counsel of Bion and each of its subsidiaries through a
date no later than December 31, 2015 (‘Term’), with the proviso that Bion will
seek to hire personnel to replace MAS on or before September 30, 2015  with MAS
then becoming a consultant to the Bion Companies following a transition period
after such hiring(s) for the balance of the Term; Bion has the option to extend
MAS’s services for up to 6 months by written notice prior to 9/31/2015 with
MAS’s compensation to be pro-rata for extended period.

2)

Bion shall compensate MAS as follows:

a)

Monthly cash compensation of $18,000 per month commencing January 2015 shall be
paid to MAS in cash, which cash compensation shall continue to be deferred until
the  the Board of Directors of Bion elects to resume cash payments to all
employees and consultants who are deferring cash compensation;

b)

MAS shall be reimbursed on a monthly basis for his expenses;   

c)

Until Bion resumes cash payment of MAS's compensation, such sums shall be,
accrued and treated as set forth at Attachment A hereto;

d)

Bion hereby issues/grants to MAS options to purchase 150,000 shares of Bion's
common stock at a price of $1.00 per share until December 31, 2020 pursuant to
the Plan ('Options')'

e)

Bion hereby takes the following actions with regard to options previously
granted to MAS ('Existing Options') and all warrants previously acquired by MAS,
whether from Bion or others (including warrants held by donees of MAS)('Existing
Warrants')

i) extends the term to December 31, 2020;

ii) reduces any exercise price in excess of $1.50 to $1.50;

iii) acknowledges that all of the Warrants, Existing Warrants, Options and
Existing Options are subject to the ‘exercise bonus’ provisions of the Existing
Agreement; and

iv) waives any provisions of the Options, Existing Options and/or Plan that
would short end the term of the Options or Existing Options upon termination of
  MAS’ employment by Bion;

f)

Bion hereby cancels (with consent of MAS) all outstanding Contingent Stock
Bonuses (200,000 previously granted to MAS pursuant to the Plan' and

g)

Bion shall periodically (but not less than annually evaluate MAS' performance
for bonus purposes with a goal of declaring cash bonuses of 1/3 (or more) plus
other items

3)

New Note

a)

Effective January 2, 2015, the outstanding balance (principal plus accrued
interest) of the Existing Note at December 31, 2014 (adjusted for conversions,
etc.) is transferred to the New Note and the Existing Note is cancelled;

b)

New Note shall be convertible pursuant to its terms into Units (consisting of 1
share of Bion's common stock and 1/4 warrant to purchase a share of Bion's
common stock at a price of $1.00 per share for a five year period at $1.00 per
share (subject to existing 'exercise bonus' provisions);

c)

Bion acknowledges that the New Note (principal and interest, initially and going
forward) represents compensation to MAS and, therefore, the common stock of Bion
to be issued upon conversion (and upon exercise of the warrants received upon
such conversion) of the New Note shall be registered and delivered pursuant to
the Plan.

4)

The terms of this Extension Agreement control all matters covered hereby;
provided, however, Bion acknowledges that any terms of the Existing Agreement
not inconsistent with the items set forth matters set forth herein shall inure
to the benefit of MAS and remain in full force and effect as if repeated in full
herein. However,

5)

Miscellaneous:

a)

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns and any person
acquiring, whether by Merger, consolidation, liquidation, purchase of assets or
otherwise, all or substantially all of a party's equity or assets and business.
 

b)

It is the intention of the parties hereto that this Agreement and the
performance hereunder and all suits and special proceeding connected herewith be
construed in accordance with and pursuant to the laws of the State of Colorado
and that in any action, special proceeding or other proceeding that may be
brought arising out of, in connection with, or by reason of this Agreement, the
laws of the State of Colorado shall be applicable and shall govern to the
exclusion of the law of any other forum, without regard to the jurisdiction in
which any action or special proceeding may be instituted.

c)

Any claim or controversy, which arises out of or relates to this Agreement, or
breach of it, shall be settled by arbitration.

d)

Should any party hereto waive breach of any provision of this Agreement, that
waiver shall not operate or be construed as a waiver of any further breach of
this Agreement.

e)

In the event that any one or more of the provisions of this Agreement or any
portions there under is determined to be invalid, illegal, or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.

f)

This Agreement shall constitute the entire agreement between the parties hereto
oral modifications of the Agreement shall have no effect.  This Agreement may be
altered only by a written agreement signed by the party against whom enforcement
of any waiver, change, modification, extension or discharge is sought.








Bion Environmental Technologies, Inc.







By: /s/ Dominic Bassani

       Dominic Bassani, CEO







/s/ Mark A. Smith

Mark A. Smith, Individually








ATTACHMENT “A”







TERMS OF COMPENSATION




1- MAS’s monthly compensation of $18000.00 (‘Monthly Comp’) shall accrue and be
treated as set forth below.




2-To the extent that an accrued/deferred balance of Monthly Comp exists which
 has not been converted or paid as set forth below (‘Deferred Comp’),  interest
will accrue at a simple rate of 4%.




3-MAS shall have the right  to convert Monthly Comp and/or Deferred Comp into
the common stock of Bion ( issued under and pursuant to the terms of Bion’s 2006
Consolidated Incentive Plan, as amended (‘Plan’) and Bion’s currently effective
Form S-8 registration statement (‘Registration Statement’)) at one time a sum no
greater than  Monthly Comp plus, subject to written approval and/or waiver of
the volume limitation by Bion,  the higherer of:  i) 30% of Deferred Comp or ii)
three  times Monthly Comp, on the following terms and conditions:






a)

Notification of election to convert shall be delivered to Bion by MAS during the
first five calendar days of month to convert Monthly Comp for the  proceeding
month plus any additional amount elected by MAS (subject to the limitations set
forth above);



b)

Conversion formula: the price of conversion shall be the average closing price
for Bion’s common stock for the last 10 trading days of the immediately
preceeding month (in the event that there was no trade on a given day, the
closing bid price shall be treated as the closing price on that day);



c)

Conversion may only be made on a date when Bion has made all of its    required
periodic reports to the US Securities & Exchange Commision (‘SEC Reports’) and
the Registration Statement is effective; but further provided, that if the
Registration Statement has not been effective for a period of time, no
conversion may be made without Bion’s written consent until the Registration
Statement has been effective for at least 60 calendar days.




4-Bion cash payment option:






a)

Bion may at any time elect to pay all or part of the Monthly Comp and/or
Deferred Comp by notification to MAS by e-mail of its intent to pay in cash
within 30 days;



b)

Upon receipt of such notification, MAS’ right to elect conversion terminates as
to the sum set forth in the notification from Bion.



